(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 GARLAND, ATTORNEY GENERAL, ET AL. v. ALEMAN
              GONZALEZ ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 20–322.      Argued January 11, 2022—Decided June 13, 2022*
Respondents are aliens who were detained by the Federal Government
  pursuant to 8 U. S. C. §1231(a)(6) of the Immigration and Nationality
  Act (INA). Respondents Esteban Aleman Gonzalez and Jose Eduardo
  Gutierrez Sanchez—the named plaintiffs in the case that bears Ale-
  man Gonzalez’s name—are natives and citizens of Mexico who were
  detained under §1231(a)(6) after reentering the United States ille-
  gally. They filed a putative class action in the United States District
  Court for the Northern District of California, alleging that aliens de-
  tained under §1231(a)(6) are entitled to bond hearings after six
  months’ detention. The District Court certified a class of similarly sit-
  uated plaintiffs and “enjoined [the Government] from detaining [re-
  spondents] and the class members pursuant to section 1231(a)(6) for
  more than 180 days without providing each a bond hearing.” Gonzalez
  v. Sessions, 325 F. R. D. 616, 629. A divided panel of the Ninth Circuit
  affirmed. Aleman Gonzalez v. Barr, 955 F. 3d 762, 766. Respondent
  Edwin Flores Tejada—the named plaintiff in the case that bears his
  name—is a native and citizen of El Salvador. He likewise reentered
  the country illegally and was detained under §1231(a)(6). He filed suit
  in the Western District of Washington, alleging that §1231(a)(6) enti-
  tled him to a bond hearing. The District Court certified a class,
  granted partial summary judgment against the Government, and en-
  tered class-wide injunctive relief. A divided panel of the Ninth Circuit
  affirmed. Flores Tejada v. Godfrey, 954 F. 3d 1245, 1247. This Court
  granted certiorari and instructed the parties to brief the threshold
——————
  * Together with Garland, Attorney General, et al. v. Flores Tejada et al.
(see this Court’s Rule 12.4), also on certiorari to the same court.
2                  GARLAND v. ALEMAN GONZALEZ

                                 Syllabus

    question whether the District Courts had jurisdiction to entertain re-
    spondents’ requests for class-wide injunctive relief under the INA.
Held: Section 1252(f )(1) of the INA deprived the District Courts of juris-
 diction to entertain respondents’ requests for class-wide injunctive re-
 lief. Pp. 3–10.
    (a) Section 1252(f )(1) generally strips lower courts of “jurisdiction or
 authority” to “enjoin or restrain the operation of ” certain provisions of
 the INA. The ordinary meaning of the terms “enjoin” and “restrain”
 bars the class-wide relief awarded by the two District Courts here.
 When a court “enjoins” conduct, it issues an “injunction,” which is a
 judicial order that “tells someone what to do or not to do.” Nken v.
 Holder, 556 U. S. 418, 428. The Court has suggested that “restrain”
 sometimes has a “broad meaning” that refers to judicial orders that
 “inhibit” particular actions, and at other times it has a “narrower
 meaning” that includes “orders that stop (or perhaps compel)” such
 acts. Direct Marketing Assn. v. Brohl, 575 U. S. 1, 12–13. In
 §1252(f )(1), the object of the verbs “enjoin or restrain” is the “operation
 of ” certain provisions of the INA—provisions that charge the Federal
 Government with the implementation and enforcement of the immi-
 gration laws governing the inspection, apprehension, examination,
 and removal of aliens. See §§ 1221–1232. Putting these terms to-
 gether, §1252(f )(1) generally prohibits lower courts from entering in-
 junctions that order federal officials to take or to refrain from taking
 actions to enforce, implement, or otherwise carry out the referenced
 INA statutory provisions.
    Section 1252(f )(1) includes one exception to this general prohibition:
 The lower courts retain the authority to “enjoin or restrain the opera-
 tion of ” the relevant statutory provisions “with respect to the applica-
 tion of such provisions to an individual alien against whom proceed-
 ings under such part have been initiated.” In Reno v. American-Arab
 Anti-Discrimination Comm., 525 U. S. 471, 481–482, the Court stated
 that §1252(f )(1) “prohibits federal courts from granting classwide in-
 junctive relief ” but “does not extend to individual cases.” Here, both
 District Courts entered injunctions requiring the Government to pro-
 vide bond hearings, not only for respondents, but also for all other class
 members.       Those orders “enjoin or restrain the operation” of
 §1231(a)(6) because they require officials to take actions that (in the
 Government’s view) are not required by §1231(a)(6) and to refrain from
 actions that (again in the Government’s view) are allowed by
 §1231(a)(6). Those injunctions thus interfere with the Government’s
 efforts to operate §1231(a)(6), and the injunctions do not fall within the
 exception for individualized relief because the injunctions were en-
 tered on behalf of entire classes of aliens. Pp. 3–7.
    (b) Respondents’ two counter-arguments fail. First, respondents
                      Cite as: 596 U. S. ____ (2022)                       3

                                 Syllabus

  contend that “the operation” of the covered immigration provisions
  means the operation of those provisions “as properly interpreted” and
  that what §1252(f )(1) bars are class-wide injunctions that prohibit the
  Government from doing what the statute allows or commands. Brief
  for Respondents 49 (emphasis added). The ordinary meaning of the
  language of §1252(f )(1) weighs against respondents’ interpretation. It
  is very common to refer to the “unlawful” or “improper” operation of
  something, and it is not apparent why the same cannot be said of a
  statute. The statutory context provides additional reasons to reject
  respondents’ reading.
     Respondents next argue that §1252(f )(1) allows class-wide relief so
  long as all the class members are “individuals who already face en-
  forcement action.” Brief for Respondents 55 (emphasis added). But
  §1252(f )(1) refers to “an individual,” not “individuals,” and the Court
  has repeatedly stated that it bars class-wide injunctive relief. See, e.g.,
  American-Arab Anti-Discrimination Comm., 525 U. S., at 481. Re-
  spondents argue that the absence of any express reference to class ac-
  tions in §1252(f )(1)—unlike the express reference in §1252(e)(1)—sug-
  gests that no preclusion of class-wide relief was intended The Court is
  reluctant to give much weight to this negative inference; it is possible
  that §1252(f )(1) simply uses different language to bar class-wide in-
  junctive relief. But a literal reading of the provision could also rule
  out efforts to obtain any injunctive relief that applies to multiple
  named plaintiffs. The Court has no occasion to adopt such an inter-
  pretation here. It is sufficient to hold that the class-wide injunctive
  relief awarded in these cases was unlawful. Pp. 7–10.
955 F. 3d 762 and 954 F. 3d 1245, reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and THOMAS, GORSUCH, KAVANAUGH, and BARRETT, JJ., joined. SO-
TOMAYOR, J., filed an opinion concurring in the judgment in part and dis-
senting in part, in which KAGAN, J., joined, and in which BREYER, J.,
joined as to Parts II–A–2, II–B–2, and III.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–322
                                    _________________


MERRICK B. GARLAND, ATTORNEY GENERAL, ET AL.,
 PETITIONERS v. ESTEBAN ALEMAN GONZALEZ,
                    ET AL.

MERRICK B. GARLAND, ATTORNEY GENERAL, ET AL.,
 PETITIONERS v. EDWIN OMAR FLORES TEJADA,
                    ET AL.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                  [June 13, 2022]

  JUSTICE ALITO delivered the opinion of the Court.
  Respondents in these two cases are aliens who were de-
tained by the Federal Government pursuant to 8 U. S. C.
§1231(a)(6) pending removal from this country. Respond-
ents sued in two Federal District Courts, alleging that
§1231(a)(6) requires the Government to provide bond hear-
ings in cases like theirs. Both District Courts certified clas-
ses, agreed with respondents’ claims on the merits, and en-
tered class-wide injunctive relief. The Ninth Circuit
affirmed both judgments in relevant part.
  We granted certiorari and instructed the parties to ad-
dress whether another provision of the Immigration and
Nationality Act, 66 Stat. 208, as amended, 8 U. S. C.
§1252(f )(1), deprived the District Courts of jurisdiction to
entertain respondents’ requests for class-wide injunctive
relief. We hold that the statute has that effect, and we
therefore reverse.
2             GARLAND v. ALEMAN GONZALEZ

                     Opinion of the Court

                               I
   The two cases before us arise out of respondents’ deten-
tion pursuant to §1231(a)(6), which gives the Federal Gov-
ernment discretionary authority in specified circumstances
to detain aliens who have been “ ‘ordered removed’ ” from
the United States. See Johnson v. Arteaga-Martinez, 596
U. S. ___, ___–___ (2022) (slip op., at 4–5).
   Respondents Esteban Aleman Gonzalez and Jose Edu-
ardo Gutierrez Sanchez—the named plaintiffs in the case
that bears Aleman Gonzalez’s name—are natives and citi-
zens of Mexico. They each reentered the United States ille-
gally after being removed, and after they were appre-
hended, their prior orders of removal were “reinstated” as
authorized by §1231(a)(5). They sought withholding of re-
moval on the ground that they would be subject to torture
or persecution if they were returned to Mexico. While they
awaited proceedings before an immigration judge, they
were detained under §1231(a)(6), and they then filed a pu-
tative class action in the United States District Court for
the Northern District of California, alleging that aliens de-
tained under §1231(a)(6) are entitled to bond hearings after
six months’ detention. The District Court certified a class
of similarly situated plaintiffs and “enjoined [the Govern-
ment] from detaining [respondents] and the class members
pursuant to section 1231(a)(6) for more than 180 days with-
out providing each a bond hearing.” Gonzalez v. Sessions,
325 F. R. D. 616, 629 (2018). A divided panel of the Ninth
Circuit affirmed. Compare Aleman Gonzalez v. Barr, 955
F. 3d 762, 766 (2020), with id., at 790 (Fernandez, J., dis-
senting).
   Respondent Edwin Flores Tejada—the named plaintiff in
the case that bears his name—is a native and citizen of El
Salvador. He likewise was previously ordered removed,
reentered the country illegally, had his prior removal order
reinstated, applied for withholding of removal, and was de-
                 Cite as: 596 U. S. ____ (2022)             3

                     Opinion of the Court

tained under §1231(a)(6). He filed suit in the Western Dis-
trict of Washington, likewise alleging (as relevant here)
that §1231(a)(6) entitled him to a bond hearing. The Dis-
trict Court certified a class, granted partial summary judg-
ment against the Government, and entered class-wide in-
junctive relief. See App. to Pet. for Cert. 110a; Report and
Recommendation in Martinez Baños v. Asher, No. 2:16–cv–
01454 (WD Wash., Jan. 23, 2018) (ECF), Doc. 77–1, p. 2. A
divided panel of the Ninth Circuit affirmed in relevant part.
Compare Flores Tejada v. Godfrey, 954 F. 3d 1245, 1247
(2020), with id., at 1251 (Fernandez, J., concurring in part
and dissenting in part).
   The Government petitioned for certiorari and asked us to
decide whether an alien detained under §1231(a)(6) is enti-
tled to a bond hearing. We granted that petition and in-
structed the parties to address the threshold question
whether the District Courts had jurisdiction to entertain re-
spondents’ requests for class-wide injunctive relief. 594
U. S. ___ (2021).
                              II
   We hold that the District Courts exceeded their jurisdic-
tion in awarding such relief.
                             A
                             1
  We begin with the text of §1252(f )(1), which provides:
       “Regardless of the nature of the action or claim or of
    the identity of the party or parties bringing the action,
    no court (other than the Supreme Court) shall have ju-
    risdiction or authority to enjoin or restrain the opera-
    tion of the provisions of part IV of this subchapter, as
    amended by the Illegal Immigration Reform and Immi-
    grant Responsibility Act of 1996, other than with re-
    spect to the application of such provisions to an indi-
    vidual alien against whom proceedings under such part
4              GARLAND v. ALEMAN GONZALEZ

                      Opinion of the Court

    have been initiated.” (Emphasis added.)
With one exception that we will discuss momentarily, the
critical language in this provision strips lower courts of “ju-
risdiction or authority” to “enjoin or restrain the operation
of ” the relevant statutory provisions. The ordinary mean-
ing of these terms bars the class-wide relief awarded by the
two District Courts.
   The term “to enjoin” ordinarily means to “require,” “com-
mand,” or “positively direct” an action or to “require a per-
son to perform, . . . or to abstain or desist from, some act.”
Black’s Law Dictionary 529 (6th ed. 1990); see also Web-
ster’s Third New International Dictionary 754 (1993) (de-
fining “enjoin” to mean “to direct, prescribe, or impose by
order”). When a court “enjoins” conduct, it issues an “in-
junction,” which is a judicial order that “tells someone what
to do or not to do.” Nken v. Holder, 556 U. S. 418, 428
(2009); see also Black’s Law Dictionary, at 784 (defining an
“injunction” as a “court order prohibiting someone from do-
ing some specified act or commanding someone to undo
some wrong or injury”); 2 J. Story, Commentaries on Equity
Jurisprudence §861, p. 178 (13th ed. 1886) (similar).
   The term “to restrain” means to “check, hold back, or pre-
vent (a person or thing) from some course of action.” 5 Ox-
ford English Dictionary 756 (2d ed. 1989) (emphasis de-
leted); Webster’s Third New International Dictionary, at
1936 (“to hold (as a person) back from some action, proce-
dure, or course: prevent from doing something”). We have
suggested in another context that “restrain” sometimes has
a “broad meaning” that refers to judicial orders that “in-
hibit” particular actions, and at other times it has a “nar-
rower meaning” that includes “orders that stop (or perhaps
compel)” such acts. Direct Marketing Assn. v. Brohl, 575
U. S. 1, 12–13 (2015) (emphasis deleted).
   The object of the verbs “enjoin or restrain” is the “opera-
tion of ” certain provisions of federal immigration law. See
                  Cite as: 596 U. S. ____ (2022)             5

                      Opinion of the Court

§§1221–1232. The “operation of ” (a thing) means the func-
tioning of or working of (that thing). Random House Dic-
tionary of the English Language 1357 (2d ed. 1987) (“an act
or instance, process, or manner of functioning or operat-
ing”); Webster’s Third New International Dictionary, at
1581 (“method or manner of functioning”). The way in
which laws ordinarily “work” or “function” is through the
actions of officials or other persons who implement them.
This is certainly true of the statutes to which §1252(f )(1)
refers—i.e., the provisions of part IV of subchapter II of the
Immigration and Nationality Act. Those provisions charge
the Federal Government with the implementation and en-
forcement of the immigration laws governing the inspec-
tion, apprehension, examination, and removal of aliens.
See §§1221–1232. Accordingly, the “operation of ” the rele-
vant statutes is best understood to refer to the Govern-
ment’s efforts to enforce or implement them. As the Gov-
ernment put it at oral argument, the “operation of the
provisions” is a reference “not just to the statute itself but
to the way that [it is] being carried out.” Tr. of Oral Arg.
11.
   Putting these terms together, §1252(f )(1) generally pro-
hibits lower courts from entering injunctions that order fed-
eral officials to take or to refrain from taking actions to en-
force, implement, or otherwise carry out the specified
statutory provisions.
                              2
  Section 1252(f )(1) includes one exception to this general
prohibition: The lower courts retain the authority to “enjoin
or restrain the operation of ” the relevant statutory provi-
sions “with respect to the application of such provisions to
an individual alien against whom proceedings under such
part have been initiated.”
  The Court has already commented on the meaning of this
exception. In Reno v. American-Arab Anti-Discrimination
6                GARLAND v. ALEMAN GONZALEZ

                          Opinion of the Court

Comm., 525 U. S. 471, 481–482 (1999), we wrote that
§1252(f )(1) “prohibits federal courts from granting class-
wide injunctive relief ” but “does not extend to individual
cases.” See also Jennings v. Rodriguez, 583 U. S. ___, ___
(2018) (slip op., at 29); Nken, 556 U. S., at 431.
   This interpretation follows from the statutory text. In
framing the exception to the general ban on injunctive re-
lief, Congress used the phrase “an individual alien.” It thus
employed a singular noun (“an alien”), modified by an ad-
jective (“individual”) that means “pertaining or belonging
to, or characteristic, of one single person.” Black’s Law Dic-
tionary, at 783. Therefore, §1252(f )(1) does not preclude a
court from entering injunctive relief on behalf of a particu-
lar alien (so long as “proceedings” against the alien have
been “initiated”), but injunctive relief on behalf of an entire
class of aliens is not allowed because it is not limited to rem-
edying the unlawful “application” of the relevant statutes
to “an individual alien.”
                              3
  On this interpretation of §1252(f )(1), the injunctions en-
tered by the District Courts in these cases were barred. The
respondents in both cases were detained pursuant to
§1231(a)(6), and no one disputes that §1231(a)(6) is among
the provisions the “operation” of which cannot be “enjoined
or restrained” under §1252(f )(1). Both District Courts en-
tered injunctions requiring the Government to provide bond
hearings not only for respondents but also for all other class
members.1 Those orders “enjoin or restrain the operation”
——————
   1 See Gonzalez v. Sessions, 325 F. R. D. 616, 629 (ND Cal. 2018) (“The

Government is enjoined from detaining Plaintiffs and the class members
pursuant to section 1231(a)(6) for more than 180 days without providing
each a bond hearing before an [immigration judge]”); ECF Doc. 77–1, at
2 (“The Government is enjoined from enforcing their policy and practice
of failing to provide class members with individualized custody hearings
before an [immigration judge] every six months” (boldface and capitali-
zation omitted)).
                      Cite as: 596 U. S. ____ (2022)                     7

                          Opinion of the Court

of §1231(a)(6) because they require officials to take actions
that (in the Government’s view) are not required by
§1231(a)(6) and to refrain from actions that (again in the
Government’s view) are allowed by §1231(a)(6). Those in-
junctions thus interfere with the Government’s efforts to
operate §1231(a)(6), and the injunctions do not fall within
the exception for individualized relief because the injunc-
tions were entered on behalf of entire classes of aliens.2
                         B
  Respondents advance two counter-arguments, but both
fail.
                               1
   Respondents first contend that “the operation” of the cov-
ered immigration provisions means the operation of those
provisions “as properly interpreted” and that what
§1252(f )(1) bars are class-wide injunctions that prohibit the
Government from doing what the statute allows or com-
mands. Brief for Respondents 49 (emphasis added).
   We do not think that this is the most natural interpreta-
tion of the term “operation,” since it is very common to refer
to the “unlawful” or “improper” operation of whatever it is
that is being operated. See, e.g., Brendlin v. California, 551
U. S. 249, 253 (2007) (“unlawful operation of the car”); Kan-
sas v. Colorado, 533 U. S. 1, 7 (2001) (“improper operation”
of “drainage ditches”); Jeffers v. United States, 432 U. S.
137, 149, n. 14 (1977) (plurality opinion) (“unlawful opera-
tion of motor carriers”); Chicago, B. & Q. R. Co. v. Willard,
——————
  2 At oral argument, the Government suggested that §1252(f )(1) not

only bars class-wide injunctive relief but also prohibits any other form of
relief that is “practically similar to an injunction,” including class-wide
declaratory relief. Tr. of Oral Arg. 16. The Government analogized
§1252(f )(1) to the Tax Injunction Act, 28 U. S. C. §1341, which we have
held extends to declaratory judgments. See California v. Grace Brethren
Church, 457 U. S. 393, 408–409 (1982). Because only injunctive relief
was entered here, we have no occasion to address this argument.
8                 GARLAND v. ALEMAN GONZALEZ

                           Opinion of the Court

220 U. S. 413, 424 (1911) (“unlawful operation of a rail-
way”); United States v. Medford, 661 F. 3d 746, 747 (CA4
2011) (“unlawful operation of video poker machines”); In re
Dillon, 138 Fed. Appx. 609, 611 (CA5 2005) (“unlawful op-
eration of public water utilities”); Cadillac/Oldsmo-
bile/Nissan Center, Inc. v. General Motors Corp., 391 F. 3d
304, 311 (CA1 2004) (“unlawful operation of [auto dealer-
ship]”); Ickes v. FAA, 299 F. 3d 260, 265–266 (CA3 2002)
(per curiam) (“unlawful operation of [airplane]”); Williams
v. Panetta, 70 F. 3d 110, 1995 WL 686128, *1 (CA1 1995)
(per curiam) (“unlawful operation of a ‘megawatt’ CB ra-
dio”); Cox Cable Tucson, Inc. v. Ladd, 795 F. 2d 1479, 1485
(CA9 1986) (“unlawful operation of its CATV cable systems”
(internal quotation marks omitted)). If cars, trucks, rail-
roads, water utilities, drainage ditches, auto dealerships,
planes, radios, video poker machines, cable TV systems,
and many other things can be unlawfully or improperly op-
erated, it is not apparent why the same cannot be said of a
statute. Thus, the ordinary meaning of the language of
§1252(f )(1) weighs against respondents’ interpretation.3
   Apart from ordinary meaning, the statutory context pro-
vides three additional reasons to reject respondents’ read-
ing. First, respondents’ interpretation, which makes the
reach of §1252(f )(1) depend on the nature of the claim in
question, clashes with §1252(f )(1)’s prefatory clause, which
——————
   3 The dissent agrees that “operation” means “functioning” or “working,”

but it claims that “unlawful agency action is not a part of the functioning
or working of the authorizing statute.” Post, at 4 (opinion of SOTOMAYOR,
J.). The reason that statutes cannot be operated unlawfully, according
to the dissent, is this: “[A] statute is the law. Officials may implement a
statute unlawfully, but a statute does not operate in conflict with itself.”
Post, at 11. But because to “implement” a statute is to “carry out” that
statute, Random House Dictionary of the English Language 715 (2d ed.
1987); Webster’s Third New International Dictionary 1134 (1993), the
dissent’s concession that a statute can be “implement[ed]” “unlawfully”
is quite damaging to its position. The dissent asserts, but never explains
why, the same cannot be said of a statute’s “operation.”
                      Cite as: 596 U. S. ____ (2022)                     9

                          Opinion of the Court

states that the bar applies “[r]egardless of the nature of the
action or claim.” See also Nielsen v. Preap, 586 U. S. ___,
___ (2019) (slip op., at 4) (THOMAS, J., concurring in part
and concurring in judgment).
   Second, respondents’ interpretation would limit
§1252(f )(1)’s restriction to a most unlikely set of claims.
With perhaps a few small exceptions,4 the only claims to
which §1252(f )(1)’s prohibition would apply are constitu-
tional claims. But it would be most unusual for Congress
to disfavor constitutional claims in this way. Cf. Webster v.
Doe, 486 U. S. 592, 603 (1988) (requiring “clear” indication
of congressional intent to “preclude judicial review of con-
stitutional claims”). And if Congress had wanted to target
just constitutional claims, it could have surely made the
point more directly. The suggestion that Congress sought
to achieve that goal by using the term “operation” is far-
fetched.
   Third, respondents’ interpretation would make a court’s
jurisdiction to entertain a request for class-wide injunctive
relief dependent upon the merits of the claim. Under re-
spondents’ reading, if a complaint sought class-wide relief
on the ground that the Government was misinterpreting
and misapplying a covered statutory provision, the court
would proceed to adjudicate the merits of that claim and
might even hold a trial. But if the court ultimately rejected
——————
   4 Respondents argue in passing that their interpretation would also

bar injunctive relief for certain statutory claims. See Brief for Respond-
ents 52; see also post, at 12–13. Respondents hypothesize a situation in
which a non-immigration statute, or some immigration statute not spec-
ified in §1252(f )(1), might require injunctive relief against the enforce-
ment of one of the covered immigration provisions. Their brief cited no
case in which such a situation has ever arisen. At oral argument counsel
for respondents did reference one case, see Tr. of Oral Arg. 34–35 (refer-
encing Gonzales v. DHS, 508 F. 3d 1227 (CA9 2007)), but that case
stands at most for the unresponsive proposition that a court may enjoin
the unlawful operation of a provision that is not specified in §1252(f )(1)
even if that injunction has some collateral effect on the operation of a
covered provision, see id., at 1233.
10                GARLAND v. ALEMAN GONZALEZ

                           Opinion of the Court

the claim on the merits, that holding would mean that the
court never had jurisdiction to grant that request for relief.5
  For all these reasons, respondents’ interpretation of “op-
eration” must be rejected.
                                 2
  Respondents next argue that §1252(f )(1) allows class-
wide relief so long as all the class members are “individuals
who already face the enforcement action.” Brief for Re-
spondents 55 (emphasis added). But §1252(f )(1) refers to
“an individual,” not “individuals,” and as noted, we have
stated on more than one occasion that it bars class-wide in-
junctive relief. See American-Arab Anti-Discrimination
Comm., 525 U. S., at 481; Jennings, 583 U. S., at ___ (slip
op., at 29); Nken, 556 U. S., at 431.
  Respondents dispute the correctness of these statements
and point out that a nearby provision, §1252(e)(1)(B), ex-
pressly bars the certification of “a class under Rule 23 of
the Federal Rules of Civil Procedure.” Because §1252(f )(1)
lacks any express reference to class actions, respondents in-
fer that no preclusion of class-wide relief was intended.
  We are reluctant to give much weight to this negative in-
ference. It is possible that §1252(f )(1) simply uses different
language to bar class-wide injunctive relief and extends no
further. But if the provision is not read that way, then the
most plausible reading is not that it allows class-wide relief

——————
   5 The dissent says, post, at 13, that it is common for jurisdictional in-

quiries and the merits to overlap, and that is of course true. But the
dissent’s interpretation would mean that §1252(f )(1) precludes injunc-
tive relief for a plaintiff ’s statutory claim if, but only if, that claim al-
ready independently fails on the merits. The dissent cannot seriously
dispute that such complete overlap between a jurisdictional inquiry and
the merits of a claim is unusual, and an interpretation of §1252(f )(1) that
bars injunctive relief only when such relief would already be improper
fails to “give effect” to “every clause” of §1252(f )(1). Duncan v. Walker,
533 U. S. 167, 174 (2001) (internal quotation marks omitted).
                       Cite as: 596 U. S. ____ (2022)                       11

                            Opinion of the Court

but rather that it permits injunctive relief only “with re-
spect to the application of [a covered provision] to an indi-
vidual alien against whom proceedings under such part
have been initiated.” §1252(f )(1) (emphasis added). A lit-
eral reading of that language could rule out efforts to obtain
any injunctive relief that applies to multiple named plain-
tiffs (or perhaps even rule out injunctive relief in a lawsuit
brought by multiple named plaintiffs).
   The Government does not advocate that we adopt such an
interpretation, see Reply Brief 11, and we have no occasion
to do so in these cases. It is sufficient to hold that the class-
wide injunctive relief awarded in these cases was unlawful.6
                      *     *    *
  The judgments of the Court of Appeals are reversed, and
the cases are remanded for further proceedings consistent
with this opinion.
                                          It is so ordered.




——————
    6 The dissent also notes that Califano v. Yamasaki, 442 U. S. 682, 698–

701 (1979), held that the Social Security Act provisions permitting
“ ‘[a]ny individual’ ” to file a “civil action” did not preclude class-wide re-
lief. See post, at 7–8, 14. That judicial-review provision, the Court rea-
soned, was not “exempt” from the “operation of the Federal Rules of Civil
Procedure” that authorized class actions. Califano, 442 U. S., at 700.
Section 1252(f )(1) is quite different: It does not authorize judicial review
but limits it, and the saving clause is an exception to the general bar on
injunctive relief that must be read “narrowly in order to preserve the
primary operation of the provision.” Maracich v. Spears, 570 U. S. 48,
60 (2013) (internal quotation marks omitted). Califano is thus inappo-
site.
                     Cite as: 596 U. S. ____ (2022)                   1

                      SOpinion    , J.,
                               of S
                        OTOMAYOR        concurring
                                    OTOMAYOR   , J.

SUPREME COURT OF THE UNITED STATES
                             _________________

                              No. 20–322
                             _________________


MERRICK B. GARLAND, ATTORNEY GENERAL, ET AL.,
 PETITIONERS v. ESTEBAN ALEMAN GONZALEZ,
                    ET AL.

MERRICK B. GARLAND, ATTORNEY GENERAL, ET AL.,
 PETITIONERS v. EDWIN OMAR FLORES TEJADA,
                    ET AL.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                            [June 13, 2022]

  JUSTICE SOTOMAYOR, with whom JUSTICE KAGAN joins,
and with whom JUSTICE BREYER joins as to Parts II–A–2,
II–B–2, and III, concurring in the judgment in part and dis-
senting in part.
  The Court holds that lower federal courts are powerless
to issue classwide injunctive relief against the Executive
Branch’s violation of noncitizens’ rights under several pro-
visions of the Immigration and Nationality Act (INA). It
reaches this conclusion in a purportedly textualist opinion
that, in truth, elevates piecemeal dictionary definitions and
policy concerns over plain meaning and context. I respect-
fully dissent from the Court’s blinkered analysis, which will
leave many vulnerable noncitizens unable to protect their
rights.1
                           I
  Respondents in these two cases are named plaintiffs in

——————
  1 I concur in the judgment because the Government prevails on the

merits. See Pet. for Cert. I; Johnson v. Arteaga-Martinez, 596 U. S. ___
(2022).
2                GARLAND v. ALEMAN GONZALEZ

                       Opinion of SOTOMAYOR, J.

two class actions: Esteban Aleman Gonzalez and Jose Edu-
ardo Gutierrez Sanchez in the Aleman Gonzalez litigation,
and Edwin Omar Flores Tejada in the Flores Tejada litiga-
tion. Respondents sought withholding of removal under the
INA based on their fear that, if returned to their countries
of origin, they would face persecution or torture. See ante,
at 2; Johnson v. Guzman Chavez, 594 U. S. ___, ___–___
(2021) (slip op., at 5–7) (explaining “withholding-only pro-
ceedings”). The Government detained them pending their
proceedings, a detention this Court has held authorized by
8 U. S. C. §1231. See Guzman Chavez, 594 U. S., at ___
(slip op., at 1).
   In both cases, respondents raised statutory and constitu-
tional challenges to their prolonged detention without bond
hearings. In both cases, respondents moved to certify clas-
ses of similarly situated individuals. In Aleman Gonzalez,
the District Court certified a class of “ ‘all individuals who
are detained pursuant to 8 U. S. C. §1231(a)(6) in the Ninth
Circuit . . . and who have reached or will reach six months
in detention, and have been or will be denied a prolonged
detention bond hearing before an Immigration Judge.’ ”
Gonzalez v. Sessions, 325 F. R. D. 616, 621, 626 (ND Cal.
2018). In Flores Tejada, the District Court certified a class
of “ ‘[a]ll individuals who (1) were placed in withholding only
proceedings . . . in the Western District of Washington . . . ,
and (2) have been detained for 180 days (a) without a cus-
tody hearing or (b) since receiving a custody hearing.’ ” App.
to Pet. for Cert. 149a. By these definitions, the specified
classes include only individuals against whom the Govern-
ment has initiated removal proceedings.
   Both District Courts held that §1231(a)(6) did not author-
ize prolonged detention exceeding six months without bond
hearings.2 Both District Courts issued classwide injunctive
relief (preliminary in Aleman Gonzalez and permanent in
——————
 2 The District Courts did not reach respondents’ constitutional claims.
                  Cite as: 596 U. S. ____ (2022)              3

                    Opinion of SOTOMAYOR, J.

Flores Tejada) requiring individualized bond hearings. The
Ninth Circuit affirmed in relevant part.
   When the Government petitioned for certiorari, it chal-
lenged only the lower courts’ interpretations of §1231(a)(6)
as requiring bond hearings after six months of detention.
See Pet. for Cert. I. The Court granted certiorari on the
question presented by the Government in these cases and a
companion case from the Third Circuit. 594 U. S. ___
(2021); see Johnson v. Arteaga-Martinez, 596 U. S. ___
(2022). The Court additionally directed the parties in these
cases “to brief and argue the following question: Whether,
under 8 U. S. C. §1252(f )(1), the courts below had jurisdic-
tion to grant classwide injunctive relief.” 594 U. S. ___. As
to that question, the Court now holds that §1252(f )(1)
barred the lower courts from granting such relief.
                               II
  Section 1252(f )(1) sets forth a precise limitation on the
lower federal courts’ jurisdiction to enter injunctive relief in
cases involving specified sections of the INA. The provision
states:
    “(f ) Limit on injunctive relief
       “(1) In general
       “Regardless of the nature of the action or claim or of
    the identity of the party or parties bringing the action,
    no court (other than the Supreme Court) shall have ju-
    risdiction or authority to enjoin or restrain the opera-
    tion of [§§1221–1232], as amended by the Illegal Immi-
    gration Reform and Immigrant Responsibility Act of
    1996, other than with respect to the application of such
    provisions to an individual alien against whom pro-
    ceedings under such part have been initiated.”
  Section 1252(f )(1) includes two operative clauses: a pri-
mary clause that strips courts of authority “to enjoin or re-
strain the operation of ” the specified provisions of the INA,
4             GARLAND v. ALEMAN GONZALEZ

                   Opinion of SOTOMAYOR, J.

and a saving clause that reserves that authority as applied
to a noncitizen “against whom proceedings . . . have been
initiated.” Properly read, both clauses independently pre-
serve the lower courts’ authority to order classwide injunc-
tive relief compelling the Executive Branch to comply with
the INA in these cases. The Court holds otherwise only by
disregarding the language Congress used in §1252(f )(1) it-
self, elsewhere in §1252, and in the INA as a whole.
                               A
                               1
   Section 1252(f )(1)’s primary clause provides that the
lower federal courts may not “enjoin or restrain the opera-
tion of ” the specified provisions of the INA. An injunction
that compels the Executive Branch to comply with the spec-
ified provisions (or, phrased differently, prohibits the un-
lawful implementation of the specified provisions) does not
“enjoin or restrain” the “operation” of those provisions.
   This is clear as a matter of plain meaning. Starting with
the word “operation,” all agree that the ordinary meaning
of “operation” is “functioning” or “working.” Ante, at 5. An
injunction requiring the Executive Branch to conform its
conduct with a statute or to cease statutorily unauthorized
conduct does not enjoin or restrain the “functioning or
working” of the statute. That is because unlawful agency
action is not a part of the functioning or working of the au-
thorizing statute.
   The Government responds that “operation,” as used in
§1252(f )(1), is synonymous with “implementation,” which
may include either lawful or unlawful implementation.
This contention, however, disregards Congress’ careful
choice of language. Section 1252(f )(1) says nothing about
enjoining or restraining the Executive Branch’s “implemen-
tation” of the law. By contrast, in other subsections of
§1252 enacted simultaneously with this one, Congress
                  Cite as: 596 U. S. ____ (2022)             5

                    Opinion of SOTOMAYOR, J.

twice expressly limited jurisdiction over challenges to “im-
plementation” of a statute or order or specified a particular
forum for judicial review of such challenges.              See
§1252(a)(2)(A)(i) (restricting jurisdiction to review claims
“arising from or relating to the implementation or operation
of an order of removal”); §1252(e)(3)(A) (channeling review
of the “implementation” of specified provisions into the
U. S. District Court for the District of Columbia); see also
§1252(a)(2)(A)(iv) (limiting jurisdiction to review “proce-
dures and policies adopted by the Attorney General to im-
plement” a certain provision). As this Court previously ex-
plained when interpreting this very statute: “ ‘[W]here
Congress includes particular language in one section of a
statute but omits it in another section . . . it is generally
presumed that Congress acts intentionally and purposely
in the disparate inclusion or exclusion.’ ” Nken v. Holder,
556 U. S. 418, 430 (2009). “This is particularly true here,
where [the relevant subsections of §1252] were enacted as
part of a unified overhaul of judicial review procedures.”
Id., at 430–431.
   In addition to Congress’ deliberate use of “operation,” its
use of “enjoin or restrain” in this context is most naturally
read to bar only lower court injunctions that stop the oper-
ation of a statute, not those that command the Executive
Branch to conform its conduct to the statute. It is true that,
depending on the context, the word “enjoin” may describe a
prohibition (“abstain or desist from . . . some act”) or an af-
firmative command (“perform . . . some act”). Black’s Law
Dictionary 529 (6th ed. 1990); see ante, at 4. In §1252(f )(1),
however, clear textual signals point to the conclusion that
“enjoin” refers to a prohibition on the operation of a statute.
First, Congress consistently has used the term “enjoin” in
Title 8 to refer to prohibitions, including in the immediately
neighboring and simultaneously enacted subsection,
6                 GARLAND v. ALEMAN GONZALEZ

                         Opinion of SOTOMAYOR, J.

§1252(f )(2).3 “A standard principle of statutory construc-
tion provides that identical words and phrases within the
same statute should normally be given the same meaning,”
Powerex Corp. v. Reliant Energy Services, Inc., 551 U. S.
224, 232 (2007), particularly where, as here, “the same term
was used in related provisions enacted at the same time,”
Return Mail, Inc. v. Postal Service, 587 U. S. ___, ___ (2019)
(slip op., at 12). Even beyond §1252 itself, every use of “en-
join” in Title 8 refers to prohibitory injunctions.4 Moreover,
in §1252(f )(1) specifically, “enjoin” is paired with the term
“restrain,” which means to “check, hold back, or prevent (a
person or thing) from some course of action.” 8 Oxford Eng-
lish Dictionary 756 (2d ed. 1989) (emphasis deleted). “[T]he
company [the word] keeps,” Direct Marketing Assn. v.
Brohl, 575 U. S. 1, 13 (2015), thus cements a prohibitory
reading of “enjoin.” Under this reading, lower courts may
not prohibit the operation of the specified statutes, but
nothing in §1252(f )(1) prevents them from commanding
compliance with the statutes or enjoining unauthorized
agency action.
   Finally, if any ambiguity remains as to the meaning of
the primary “enjoin or restrain the operation of ” clause, a
longstanding clear-statement principle counsels in favor of
——————
  3 Section 1252(f )(2) provides: “[N]o court shall enjoin the removal of

any alien pursuant to a final order under this section unless the alien
shows by clear and convincing evidence that the entry or execution of
such order is prohibited as a matter of law.” This use of “enjoin” can only
mean “prohibit.”
  4 See §1227(a)(2)(E)(ii) (enacted simultaneously with §1252 and refer-

ring to a noncitizen “who at any time after admission is enjoined under
a protection order issued by a court,” with “protection order” defined as
“any injunction issued for the purpose of preventing violent or threaten-
ing acts of domestic violence”); §1324a(f )(2) (authorizing the Attorney
General to sue over pattern or practice of unlawful employment, recruit-
ment, or referral of noncitizens under header titled “[e]njoining of pat-
tern or practice violations”). After oral argument in these cases, Con-
gress used the term “enjoined” in an amendment to an additional
provision of Title 8, again in a prohibitory sense. See §1153(b)(5)(I)(iv)(I).
                  Cite as: 596 U. S. ____ (2022)            7

                    Opinion of SOTOMAYOR, J.

preserving the lower courts’ remaining equitable jurisdic-
tion. This Court “ ‘will not construe a statute to displace
courts’ traditional equitable authority absent the clearest
command.’ ” McQuiggin v. Perkins, 569 U. S. 383, 397
(2013) (quoting Holland v. Florida, 560 U. S. 631, 646
(2010)); accord, e.g., Porter v. Warner Holding Co., 328 U. S.
395, 398 (1946); Brown v. Swann, 10 Pet. 497, 503 (1836).
There can be no doubt that §1252(f )(1) operates to displace
equitable authority to an extent. As explained, however,
the most natural and contextual reading of the provision’s
primary clause does not limit federal courts’ authority to
enjoin or restrain agency action unauthorized by statute, or
to compel agency action commanded by a statute. The
clause contains nothing approaching the clear command
necessary, under centuries of this Court’s precedents, to
displace that authority.
                              2
   Independently of §1252(f )(1)’s primary clause, the provi-
sion’s saving clause also operates to preserve the lower fed-
eral courts’ equitable authority here. That clause provides
that lower courts may enjoin or restrain the operation of the
covered statutory provisions “with respect to the applica-
tion of such provisions to an individual alien against whom
proceedings under such part have been initiated.”
§1252(f )(1). Each beneficiary of the injunctions in these
cases is “an individual alien against whom [removal] pro-
ceedings . . . have been initiated.” Ibid. Under these cir-
cumstances, §1252(f )(1) poses no barrier to classwide in-
junctive relief.
   The Government contends that the phrase “an individual
alien” is inconsistent with injunctive relief on a classwide
basis. A class action, however, is a collection of individual
claims. See, e.g., Califano v. Yamasaki, 442 U. S. 682, 701
(1979) (“Where the district court has jurisdiction over the
8              GARLAND v. ALEMAN GONZALEZ

                    Opinion of SOTOMAYOR, J.

claim of each individual member of the class, Rule 23 pro-
vides a procedure by which the court may exercise that ju-
risdiction over the various individual claims in a single pro-
ceeding”); Shady Grove Orthopedic Associates, P. A. v.
Allstate Ins. Co., 559 U. S. 393, 408 (2010) (plurality opinion
of Scalia, J.) (“A class action, no less than traditional joinder
(of which it is a species), merely enables a federal court to
adjudicate claims of multiple parties at once, instead of in
separate suits”). Moreover, contextual and historical evi-
dence demonstrates that the enacting Congress would not
have prohibited classwide relief simply by using the word
“individual.”
   It was well understood when Congress enacted
§1252(f )(1) in 1996 that mere use of the word “individual”
would not preclude classwide adjudication or relief. In Cali-
fano, a unanimous Court interpreted §205(g) of the Social
Security Act, codified at 42 U. S. C. §405(g), to permit class
actions and classwide relief, even though the statute pro-
vided only that “ ‘[a]ny individual’ ” could obtain judicial re-
view. See 442 U. S., at 698–701. The Court rejected the
Government’s argument that the word “individual” re-
quired “a case-by-case adjudication of claims under §205(g)
that is incompatible with class relief.” Id., at 698–699.
“[C]lass relief is consistent with the need for case-by-case
adjudication,” the Court noted, “at least so long as the mem-
bership of the class is limited to those who meet the require-
ments of ” the provision. Id., at 701.
   “We normally assume that, when Congress enacts stat-
utes, it is aware of relevant judicial precedent.” Merck &
Co. v. Reynolds, 559 U. S. 633, 648 (2010).                When
§1252(f )(1) was enacted in 1996, that precedent included
both Califano and the settled rule, discussed above, that a
statute should not be construed to displace a court’s equita-
ble authority absent a clear command. Yet Congress pro-
vided no such command against all classwide injunctive re-
lief in §1252(f )(1).
                 Cite as: 596 U. S. ____ (2022)            9

                   Opinion of SOTOMAYOR, J.

   Indeed, in other subsections of §1252, Congress provided
precisely such a clear command. Section 1252(e)(1)(B), en-
acted simultaneously with §1252(f )(1), explicitly divests
federal courts of authority to “certify a class under Rule 23
of the Federal Rules of Civil Procedure” in certain cases.
The enacting Congress thus knew how to preclude class-
wide relief and did so in unmistakable terms when that was
its intent. In §1252(f )(1), however, it made no mention of
class actions or Rule 23. Again, “ ‘it is generally presumed
that Congress acts intentionally and purposely in the dis-
parate inclusion or exclusion’ ” of language, particularly
where, as here, it enacted the language as part of a unified
whole. Nken, 556 U. S., at 430.
   The Government responds that this reading of
§1252(f )(1)’s saving clause renders the word “individual”
superfluous. “ ‘[S]ometimes the better overall reading of the
statute contains some redundancy,’ ” however, as Congress
may “emplo[y] a belt and suspenders approach” to ensure
its aims are met. Atlantic Richfield Co. v. Christian, 590
U. S. ___, ___, n. 5 (2020) (slip op., at 10, n. 5). Relevant
here, parties other than individuals in removal proceedings
may bring immigration-related lawsuits. For example,
prior to 1996, several organizations brought preenforce-
ment challenges to immigration statutes. See Brief for Re-
spondents 55 (collecting examples). In recent years, States,
too, increasingly have sued on behalf of their own interests.
See, e.g., Biden v. Texas, No. 21–954, now pending before
the Court; Department of Homeland Security v. Regents of
Univ. of Cal., 591 U. S. ___ (2020); United States v. Texas,
579 U. S. 547 (2016) (per curiam). In drafting §1252(f )(1),
Congress had every reason “to be doubly sure,” Barton v.
Barr, 590 U. S. ___, ___ (2020) (slip op., at 16), that only
individuals in removal proceedings and not other entities
would receive injunctive relief restraining the operation of
the specified provisions of the INA. Additionally, the Gov-
ernment’s redundancy concern is particularly unpersuasive
10             GARLAND v. ALEMAN GONZALEZ

                    Opinion of SOTOMAYOR, J.

because Congress used the adjective “individual” redun-
dantly in other immigration-related provisions within Title
8. See §1446(a) (authorizing the Attorney General to waive
investigation of applicant for naturalization “in an individ-
ual case or in such cases or classes of cases as may be des-
ignated by him”); §1601(4) (expressing concern that “indi-
vidual aliens,” prior to 1996, were “burden[ing] the public
benefits system”).
                               3
   In sum, the courts below retained their equitable author-
ity to issue classwide injunctive relief for two independent
reasons. First, the relief the District Courts issued did not
purport “to enjoin or restrain the operation of ” any statute;
rather, the District Courts sought to enforce a statute and
enjoin what they deemed to be unlawful agency action. Sec-
ond, and in any event, the injunctive relief issued below fell
within §1252(f )(1)’s saving clause because it concerned only
the application of provisions of the INA to individual noncit-
izens in removal proceedings.
   This interpretation is a reasonable one. Congress’ ex-
press and particular use of words in §1252(f )(1) protected
the specified statutory provisions against restraint by lower
court injunctions, but evinced no quarrel with lower courts
ensuring that the Executive Branch complied with the com-
mands in those provisions. In addition, Congress ensured
that this goal did not come at the expense of violating the
rights of noncitizens in removal proceedings.
                            B
  The Court reaches a contrary result only by prioritizing
unavailing and largely atextual concerns.
                              1
   Starting with the primary “enjoin or restrain the opera-
tion of ” clause, the Court accepts the Government’s argu-
ment that “the ‘operation of ’ the relevant statutes is best
                      Cite as: 596 U. S. ____ (2022)                     11

                        Opinion of SOTOMAYOR, J.

understood to refer to the Government’s efforts to enforce
or implement them.” Ante, at 5. Aside from ignoring Con-
gress’ choice to restrict judicial review of “implementation”
in some subsections of §1252 but not others, the Court mis-
apprehends how statutes operate. No doubt, “laws ordinar-
ily ‘work’ or ‘function’ . . . through the actions of officials or
other persons who implement them.” Ante, at 5. That prop-
osition, however, only holds if those individuals properly
implement the relevant statute. An unlawful implementa-
tion of a statute is not the “work[ing]” or “function[ing]” of
the statute at all; it is simply unauthorized. Restraining
such action does not interfere with the operation of the stat-
ute for purposes of §1252(f )(1).
   Resisting this result, the Court offers a string cite of sev-
eral inapt uses of “operation,” none of which concern the op-
eration of legal authority. See ante, at 7–8. The Court won-
ders why, “[i]f cars, trucks, railroads, water utilities,
drainage ditches, auto dealerships, planes, radios, video
poker machines, cable TV systems, and many other things
can be unlawfully or improperly operated, . . . the same can-
not be said of a statute.” Ante, at 8. The answer is obvious:
Unlike all of those examples, a statute is the law. Officials
may implement a statute unlawfully, but a statute does not
operate in conflict with itself.5
   The Court also agrees with the Government that “enjoin,”
as used in §1252(f )(1), necessarily takes on both affirmative
and negative connotations, but only by rigidly segmenting
each word in the clause, defining each in isolation, and add-
ing those definitions together. See ante, at 4. Elsewhere,
however, this Court has cautioned against such a piecemeal
approach to statutory interpretation. Cf., e.g., FCC v.
——————
  5 The Court’s sole response is to suggest that if an official can “ ‘carry

out’ ” a statute contrary to its terms, the statute should be able to “ ‘op-
erat[e]’ ” contrary to itself, too. Ante, at 8, n. 3. This once again elides
the distinction Congress drew in §1252 between “implementation” and
“operation,” a difference that must be given meaning. See supra, at 4–5.
12             GARLAND v. ALEMAN GONZALEZ

                    Opinion of SOTOMAYOR, J.

AT&T Inc., 562 U. S. 397, 406 (2011) (cautioning that “two
words together may assume a more particular meaning
than those words in isolation”). Moreover, the Court pays
no mind to Congress’ other uses of “enjoin” in §1252 and
elsewhere in Title 8 as meaning banning or stopping.
   The Court offers one final purportedly textual basis for
its strained reading of the primary clause: that it is the only
option consistent with §1252(f )(1)’s prefatory clause. See
ante, at 8–9; §1252(f )(1) (“Regardless of the nature of the
action or claim . . . ”). The prefatory clause, however, does
not purport to expand the scope of §1252(f )(1)’s restriction;
it simply makes clear that the restriction must apply to all
claims that would otherwise fall within it, without excep-
tion. See Atlantic Richfield Co., 590 U. S., at ___, n. 5 (slip
op., at 10, n. 5) (reasoning similarly as to phrase “ ‘without
regard to the citizenship of the parties or the amount in con-
troversy’ ”).
   The Court closes with two policy arguments. It deems it
“most unlikely” that Congress would enact a statute that
disproportionately limits lower courts’ authority to issue in-
junctive relief to remedy constitutional claims, a result it
contends would flow from respondents’ reading. Ante, at 9.
This is in large part a problem of the Court’s own making.
As explained, a proper interpretation of §1252(f )(1)’s saving
clause preserves lower courts’ authority to issue injunctive
relief on constitutional claims, including on a classwide ba-
sis, so long as all plaintiffs are individuals against whom
removal proceedings have been initiated. Moreover, even
in preenforcement challenges brought by entities or by in-
dividuals not in removal proceedings, respondents’ reading
of §1252(f )(1) does not prohibit injunctive relief exclusively
as to constitutional claims, but also as to claims that arise
from any statutes external to the covered INA provisions
(for example, a claim that a covered provision violates the
Religious Freedom Restoration Act (RFRA)). See ante, at 9,
                      Cite as: 596 U. S. ____ (2022)                       13

                         Opinion of SOTOMAYOR, J.

n. 4. The correct reading of §1252(f )(1) evenhandedly pro-
tects the specified INA provisions from all such external,
preenforcement, lower court injunctions, whether on statu-
tory or constitutional grounds, without shielding unlawful
agency action inconsistent with the specified provisions.
Whatever the Court may think of the wisdom of that policy,
it is a perfectly plausible one.
   The Court also worries that under this reading of
§1252(f )(1), the inquiry as to whether injunctive relief is
available may overlap with the merits of a claim that a cov-
ered provision has been violated. Ante, at 9–10. The Court
is wrong to find “anything unusual about that conse-
quence.” Wal-Mart Stores, Inc. v. Dukes, 564 U. S. 338, 351
(2011). Even as to the question of subject-matter jurisdic-
tion (as opposed to the remedial authority at issue here),
“[t]he necessity of touching aspects of the merits . . . is a fa-
miliar feature of litigation.” Id., at 351–352; accord, e.g.,
Perry v. Merit Systems Protection Bd., 582 U. S. ___, ___
(2017) (slip op., at 14) (“[T]he distinction between jurisdic-
tional and merits issues is not inevitably sharp, for the two
inquiries may overlap”). Any overlap may be substantial:
Under the Federal Tort Claims Act, for instance, “all ele-
ments of a meritorious claim are also jurisdictional.”
Brownback v. King, 592 U. S. ___, ___ (2021) (slip op., at 8).6
This concern, too, offers no justification for the Court’s de-
parture from ordinary meaning or its disregard of clear con-
textual evidence contrary to its view.

——————
  6 The Court states that respondents’ reading of §1252(f)(1) will, in some

cases, cause a “complete overlap between a jurisdictional inquiry and the
merits of a claim.” Ante, at 10, n. 5. Once again, such an overlap is far
from unprecedented. Moreover, as the Court implicitly concedes, it will
not always be present. As explained, respondents’ interpretation divests
the lower courts of authority to issue injunctive relief on external chal-
lenges to the specified provisions (e.g., a challenge to a specified provision
based on RFRA or the Due Process Clause), regardless of the merits of
those challenges, unless the saving clause applies.
14             GARLAND v. ALEMAN GONZALEZ

                    Opinion of SOTOMAYOR, J.

                                2
   The Court’s arguments in support of its reading of the
saving clause fare little better. The Court opens with lan-
guage from past cases suggesting support for its interpre-
tation. See ante, at 5–6. None of the cases the Court quotes,
however, presented or decided the scope of §1252(f )(1)’s bar
on injunctive relief.
   The Court next affords dispositive weight to its class-
exclusive view of the word “individual” in §1252(f )(1). See
ante, at 6. The Court distinguishes Califano in a footnote,
asserting that §1252(f)(1)’s saving clause should be con-
strued narrowly because it is an exception to the primary
clause. See ante, at 11, n. 6. The point, however, is not that
the statute interpreted in Califano was identical to
§1252(f)(1), but that Califano established that a statute’s
mere use of the word “individual” does not suffice to pre-
clude classwide relief. Moreover, the Court overlooks that
it is §1252(f)(1)’s primary clause (which divests lower courts
of their “ ‘traditional equitable authority’ ”) that constitutes
an exception to the norm. McQuiggin, 569 U. S., at 397.
The Court ignores the clear-statement rule for such dis-
placements of courts’ equitable jurisdiction. Califano and
the clear-statement rule both instruct that Congress would
not have done so much so obliquely, particularly when it
clearly prohibited class relief in another subsection of the
same statute.
   On the question of Congress’ disparate inclusion and ex-
clusion of language in §1252 referring to class actions, the
Court declines to decide what it thinks. Taking one path, it
suggests that one should not “give much weight to this neg-
ative inference.” Ante, at 10. But see Nken, 556 U. S., at
430–431 (giving weight to equivalent inference when inter-
preting same statute). Taking another, the Court admits
that adhering to its holding might well “rule out efforts to
obtain any injunctive relief that applies to multiple named
plaintiffs (or perhaps even rule out injunctive relief in a
                  Cite as: 596 U. S. ____ (2022)            15

                    Opinion of SOTOMAYOR, J.

lawsuit brought by multiple named plaintiffs).” Ante, at 11.
That result, which would require separate remedial orders
or even separate lawsuits for family members asserting le-
gally and factually identical claims based on joint immigra-
tion applications or proceedings, is absurd. There is no con-
ceivable benefit in requiring identical claims to be raised in
separate, duplicative actions. This bizarre outcome offers
further proof that the Court has erred.
                              III
   The ramifications of the Court’s errors should not be ig-
nored. Today’s holding risks depriving many vulnerable
noncitizens of any meaningful opportunity to protect their
rights.
   To understand why, consider the practical realities of the
removal and detention system. Noncitizens subjected to re-
moval proceedings are disproportionately unlikely to be fa-
miliar with the U. S. legal system or fluent in the English
language. Even so, these individuals must navigate the Na-
tion’s labyrinthine immigration laws without entitlement
to appointed counsel or legal support. If they are detained,
like respondents here, they face particularly daunting hur-
dles. On average, immigration detention facilities are lo-
cated significantly farther away from detained individuals’
communities and court proceedings than criminal jails,
making it extraordinarily difficult to secure legal represen-
tation. Even for those individuals who can locate and afford
counsel under these circumstances, such remote confine-
ment impedes evidence gathering and communication with
counsel. After traveling (perhaps for hours) to meet with
detained clients, attorneys may be barred from doing so due
to logistical or administrative errors; legal phone calls, too,
frequently are nonconfidential, prohibitively costly, or oth-
erwise unavailable. Exacerbating these challenges, the
16               GARLAND v. ALEMAN GONZALEZ

                       Opinion of SOTOMAYOR, J.

Government regularly transfers detained noncitizens be-
tween facilities, often multiple times.7
   It is one matter to expect noncitizens facing these obsta-
cles to defend against their removal in immigration court.
It is another entirely to place upon each of them the added
burden of contesting systemic violations of their rights
through discrete, collateral, federal-court proceedings. In a
great many cases, the inevitable consequence of barring
classwide injunctive relief will be that those violations will
go unremedied, except as to the few fortunate enough to af-
ford competent collateral counsel or to secure vigorous
pro bono representation. The burdens will fall on those
least able to vindicate their rights, as well as the law firms
and nonprofit organizations that will endeavor to assist as
many of these noncitizens as their capacity permits.8
   If, somehow, a substantial number of noncitizens are able
to overcome these obstacles and file separate federal law-
suits against unlawful removal or detention policies, a dif-
ferent problem will arise. Class litigation not only enables
——————
   7 See, e.g., Brief for Former Immigration Judges et al. as Amici Curiae

8–14; Z. Manfredi & J. Meyers, Isolated and Unreachable: Contesting
Unconstitutional Restrictions on Communication in Immigration Deten-
tion, 95 N. Y. U. L. Rev. 130, 139–145 (2020); E. Ryo & I. Peacock, A Na-
tional Study of Immigration Detention in the United States, 92 S. Cal.
L. Rev. 1, 29, 37–41 (2018); I. Eagly & S. Shafer, A National Study of
Access to Counsel in Immigration Court, 164 U. Pa. L. Rev. 1, 30–36
(2015); P. Markovitz et al., Accessing Justice: The Availability and Ade-
quacy of Counsel in Removal Proceedings, 33 Cardozo L. Rev. 357, 367–
373 (2011); M. Taylor, Promoting Legal Representation for Detained Al-
iens: Litigation and Administrative Reform, 29 Conn. L. Rev. 1647,
1670–1673 (1997); cf. Demore v. Kim, 538 U. S. 510, 554 (2003) (Souter,
J., concurring in part and dissenting in part) (explaining that immigra-
tion officials “can detain, transfer, and isolate aliens away from their
lawyers, witnesses, and evidence”).
   8 It is no answer to say that other individuals similarly situated may

generate controlling precedent by pursuing their own claims. In the
months or years it may take to secure a published appellate ruling re-
solving a pertinent legal issue, a great many noncitizens without mean-
ingful access to justice will suffer irreparable injury.
                       Cite as: 596 U. S. ____ (2022)                       17

                         Opinion of SOTOMAYOR, J.

individual class members to enforce their rights against
powerful actors, but also advances judicial economy by
eliminating the need for duplicative proceedings pertaining
to each class member. In contrast, the Court’s overbroad
reading of §1252(f )(1) forces noncitizens facing unlawful de-
tention, if they are able, “to flood district court dockets with
individual habeas actions raising materially indistinguish-
able claims and requesting materially indistinguishable in-
junctive relief.” Brief for Retired Federal Judges as Amici
Curiae 15. There is no reason to think Congress intended
either of these untenable results.
   In fairness, the Court’s decision is not without limits. For
instance, the Court does not purport to hold that
§1252(f )(1) affects courts’ ability to “hold unlawful and set
aside agency action, findings, and conclusions” under the
Administrative Procedure Act. 5 U. S. C. §706(2). No such
claim is raised here. In addition, the Court rightly does not
embrace the Government’s eleventh-hour suggestion at oral
argument to hold that §1252(f )(1) bars even classwide de-
claratory relief,9 a suggestion that would (if accepted) leave
——————
   9 Although I reach no definitive conclusion on this unpresented issue,

it is difficult to square the Government’s claim with the statute Congress
enacted. Section 1252(f )(1) limits lower courts’ authority to “enjoin or
restrain,” whereas a declaratory judgment (unlike an injunction) “ ‘is not
ultimately coercive.’ ” Steffel v. Thompson, 415 U. S. 452, 471 (1974). In
addition, §1252(f )(1) is titled “[l]imit on injunctive relief,” in contrast to
nearby §1252(e)(1)’s broader “[l]imitations on relief.” True to its title,
§1252(e)(1) expressly prohibits courts from “enter[ing] declaratory, in-
junctive, or other equitable relief ” under certain circumstances, whereas
§1252(f )(1) makes no mention of declaratory relief.
   Moreover, if (as the Court holds today) §1252(f )(1) bars classwide re-
lief, and (as the Government suggests) the provision affects both injunc-
tive and declaratory relief, it is hard to see how any class action could
proceed, as no relief would be available in the lower courts. That, in turn,
would prevent any such case from reaching this Court, rendering Con-
gress’ reservation of this Court’s authority a nullity. See §1252(f )(1)
(stripping authority from all courts “other than the Supreme Court”).
18               GARLAND v. ALEMAN GONZALEZ

                       Opinion of SOTOMAYOR, J.

many noncitizens with no practical remedy whatsoever
against clear violations by the Executive Branch.
  Even with these limits, however, the repercussions of to-
day’s decision will be grave. In view of the text and context
of §1252(f )(1), these repercussions offer yet more evidence
that the Court’s interpretive effort has gone badly astray.
                        *    *     *
  The essence of statutory interpretation is to review the
plain meaning of a provision in its context. The Court’s
analysis, by violating several interpretive principles, ulti-
mately fails in that endeavor. I respectfully dissent.




——————
  For these reasons and others, several Courts of Appeals have held that
§1252(f )(1) poses no bar to the issuance of declaratory relief. See Brito
v. Garland, 22 F. 4th 240, 250–252 (CA1 2021); Make The Road New
York v. Wolf, 962 F. 3d 612, 635 (CADC 2020); Alli v. Decker, 650 F. 3d
1007, 1010–1013 (CA3 2011); Rodriguez v. Hayes, 591 F. 3d 1105, 1119–
1120 (CA9 2010). But see Hamama v. Adducci, 912 F. 3d 869, 880, n. 8
(CA6 2018) (suggesting, but not holding, otherwise).